Name: Commission Regulation (EC) No 2021/97 of 15 October 1997 establishing the quantities to be allocated to importers from the 1998 Community quantitative quotas on certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  tariff policy;  leather and textile industries;  miscellaneous industries
 Date Published: nan

 Official Journal of the European Communities 16 . 10 . 97L 284/42 I EN I COMMISSION REGULATION (EC) No 2021 /97 of 15 October 1997 establishing the quantities to be allocated to importers from the 1998 Community quantitative quotas on certain products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduc ­ tion shown at Annex I to the volume of each importer's imports, expressed in quantity or value terms, over the reference period ; Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed at Annex II to this Regulation exceeds the portion of the quota set aside for them; whereas the applications must therefore be met by applying the uniform rate of reduction shown at Annex II to the amounts requested by each importer, as limited by Regulation (EC) No 1393/97, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), as amended by Regulation (EC) No 138 /96 (2), and in particular Articles 9 and 13 thereof, Having regard to Commission Regulation (EC) No 1393/97 of 18 July 1997 establishing administration procedures for the 1998 quantitative quotas for certain products originating in the People's Republic of China (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas Regulation (EC) No 1393/97 established the portion of each of the quotas concerned reserved for traditional and other importers and the conditions and methods for participating in the allocation of the quant ­ ities available ; whereas importers lodged applications for import licences with the competent national authorities between 20 July and 12 September 1997, 3 p.m . Brussels time, in accordance with Article 3 of Regulation (EC) No 1393/97; Article 1 In response to licence applications in respect of the products listed at Annex I duly submitted by traditional importers, the competent national authorities shall al ­ locate each importer a quantity or value equal to his imports for 1995 adjusted by the rate of reduction/ increase specified in the said Annex for each quota. Where the use of this quantitative criterion would entail allocating an amount greater than that applied for, the quantity or value allocated shall be limited to that speci ­ fied in the application . Whereas the Commission has received from the Member States, pursuant to Article 5 of Regulation (EC) No 1393/97, particulars of the numbers and aggregate volume of import licence applications submitted and the total volume imported by traditional importers in 1995, the reference year; Whereas the Commission is now able, on the basis of that information , to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States for the 1998 quantitative quotas; Article 2 In response to licence applications in respect of the products listed at Annex II duly submitted by non-tradi ­ tional importers, the competent national authorities shall allocate each importer a quantity or value equal to the amount requested within the limits set by Regulation (EC) No 1393/97, adjusted by the rate of reduction specified in the said Annex for each quota . Whereas examination of the figures supplied by Member States shows that the aggregate volume of applications submitted by traditional importers for the products listed at Annex I to this Regulation exceeds the portion of the Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ L 66, 10 . 3 . 1994, p . 1 . (2) OJ L 21 , 27 . 1 . 1996, p . 6 . 3 OJ L 190 , 19 . 7. 1997, p . 24. 16. 10 . 97 i EN I Official Journal of the European Communities L 284/43 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 October 1997. For the Commission Leon BRITTAN Vice-President L 284/44 | EN I Official Journal of the European Communities 16 . 10 . 97 ANNEX I Rate of reduction/increase applicable to imports in 1995 (traditional importers) Product description HS/CN code Rate ofreduction/increase Footwear falling within HS/CN codes ex 6402 99 0 + 36,66 % 6403 51 6403 59 + 86,42 % ex 6403 91 (') ex 6403 99 (') + 2,74% ex 6404 1 1 (2) + 74,89 % 6404 19 10 + 48,65 % Tableware, kitchenware of porcelain or china 6911 10 + 1 2,63 % Ceramic tableware or kitchenware 6912 00 + 1 6,8 1 % Toys falling within HS/CN codes ex 9503 41 (3) ex 9503 49 (-1) ex 9503 90 f) + 49,046 % (') Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials spe ­ cially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . ( 2) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers . (-1) Excluding parts and accessories. 16. 10 . 97 Ã Ã Ã  ] Official Journal of the European Communities L 284/45 ANNEX II Rate of reduction applicable to the volume/value requested within the limits of the maximum amounts fixed by Regulation (EC) No 1393/97 (non-traditional importers) Product description HS/CN code Rateof reduction Footwear falling within HS/CN codes ex 6402 99 (') - 10,64 % 6403 51 6403 59 - 92,09 % ex 6403 91 (') ex 6403 99 (') - 71,89 % ex 6404 1 1 (2) - 56,64 % 6404 19 10 - 10,68 % Tableware, kitchenware of porcelain or china 6911 10 - 27,50 % Ceramic tableware or kitchenware 6912 00 - 42,91 % Toys falling within HS/CN codes ex 9503 41 (3) ex 9503 49 f) ex 9503 90 Q - 43,50 % (') Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials spe ­ cially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . ( 2) Excluding: (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole ; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers . (3) Excluding parts and accessories .